IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,638


EX PARTE R. A. STROUD, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 114-1633-04-A IN THE 114TH DISTRICT COURT

FROM SMITH COUNTY



 Per curiam.


O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual
assault and sentenced to twenty years' imprisonment. He did not appeal his conviction.
	Applicant contends that he is actually innocent of aggravated sexual assault. We order that
this application be filed and set for submission to determine whether: (1) this Court's actual
innocence jurisprudence should apply to persons innocent only of an aggravated element of an
offense; (2) Applicant's decision to consume alcohol should be a factor in determining whether
evidence was unavailable at trial; and (3) we should adopt a medical standard in actual innocence
cases for evidence that was not available as a result of conditions that affected a person's capacity
to remember facts at trial. The parties shall brief these issues. Oral argument is permitted.
	It appears that Applicant is represented by counsel. Applicant's brief shall be filed with this
Court within 30 days of the date of this order. The State's response shall be filed within 30 days after
the filing of Applicant's brief. 

Filed: March 21, 2007
Do not publish